Case 9:20-cv-81008-DMM Document 3 Entered on FLSD Docket 06/26/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

Harley-Davidson Credit Corp.

 

Plaintiff(s)

Vv. Civil Action No. 9:20-cv-81008-DMM

Fountainhead (Bah) LLC and Kenneth V. Farino

 

S——S_ S/S SS

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Fountainhead (Bah) LLC
c/o Delaware Registry, Ltd, Registered Agent
3511 Silverside Road, Suite 105
Wilmington, DE 19810

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Alexis N. Turner Garris, Esq.
Wong Fleming, P.C.

821 Alexander Road, Suite 200
Princeton, NJ 08543

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: Jun 26, 2020 s/P. Curtis

 

 

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court
Case 9:20-cv-81008-DMM Document 3 Entered on FLSD Docket 06/26/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT
for the

Southern District of Florida

Harley-Davidson Credit Corp.

 

Plaintiff(s)

Vv. Civil Action No. 9:20-cv-81008-DMM

Fountainhead (Bah) LLC and Kenneth V. Farino

 

S——S_ S/S SS

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Kenneth V. Farino
8060 W. Lake Drive
West Palm Beach, FL 33406-8631

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Alexis N. Turner Garris, Esq.
Wong Fleming, P.C.

821 Alexander Road, Suite 200
Princeton, NJ 08543

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date: Jun 26, 2020 s/P. Curtis

 

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court
